Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

                                                              STATUS
1.    Claims 1-11 represent a different invention than claims 12 -20. The attorney after consultation with the applicant had elected group 1-11 for examination under the unity of invention, and claims 12-20 are withdrawn from consideration.

Response to Argument
2.             Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive, because the arguments are considered based on the broadest reasonable interpretation (BRI) of the claim language and they have not shown any deficiency in the mapped citations to meet the claim language. For example, the applicant argues:
        “The spatial light modulator described by Silverstein differs from an array of light emitting sources, as the spatial light modulator does not emit image light from addressable image pixels. Instead, the spatial light modulator modulates light to “create variable patterns of ON-state or OFF-state display pixels.”
             Response, This argument is not persuasive, because the citations already provided the three light sources that each can be LED laser or other light sources, For additional detail please see:
            [0041]  "each light source 15r, 15g, 15b can be a narrow-band light source (such as a laser light source, an LED light source)  .....   these sources can include multiple lasers that are combined onto a common optical path using free-space optics or optical fibers. Light emitted from the light sources 15r, 15g, 15b can be received into an image forming system, which in the case of FIG. 1, includes spatial light modulators 20r, 20g, 20b (such as DLP (digital micro-mirror) devices (DMDs)), a combining element (such as a dichroic combiner 30), and the projection optics (e.g., projection lens 40).

           Thus, if the applicant is trying to argue that the addressable light pixels each is represented by an LED for which its modulation is controlled directly by controlling the LED via timing control of each LED representing each pixel, this is not being claimed.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 


3.	Claims 1, 3 – 4, 6 – 9, 11 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silverstein et al., hereinafter Silverstein (US 20210168352 A1).

              Regarding claim 1, Silverstein discloses “A projection system comprising:            {Fig 1, 6 and [0040]},

                  a projection lens having an aperture stop and a baffle; and 
    {Fig 1, projection lens 40, aperture stop 65 cited in  [0040, 45], baffle 75 cited in [0045, 55],
          As cited in [0040] [the projector 100 has three or more color channels 10, typically red (R), green (G), and blue (B).  Each color channel 10 has a light source 15r, 15g, and 15b and a corresponding spatial light modulator 20r, 20g, and 20b, respectively, ..... a lens aperture stop 65 to create image light 25   .......    each spatial light modulator 20 can provide image light 25, which can be combined onto the same optical path, generally along a local optical axis 35, using a combining element such as a dichroic combiner 30],
                [0045] [Positioning the stereo polarization modulator and baffles within the projection system can enable angularly or spatially selective blocking of this stray light.  An aperture stop can provide angular filtering, while a field stop can provide spatial filtering, and other baffles can provide a combination of spatial and angular filtering]),

            at least one array of light emitting sources configured to emit image light having a cone angle exceeding an allowable cone angle [0052] of acceptance of light of the projection lens, from an arrangement of addressable image pixels, 
            {met by [0043, 59], for which "addressable image pixels" disclosed in [0043] and in verbatim also disclosed in [0059],
             As cited in [0043] [Each spatial light modulator 20r, 20g, 20b can include an array of square display pixels (not shown), which can be imaged by the projection lens 40 to the display surface 50, to form an array of on-screen projected image pixels.  Each spatial light modulator 20r, 20g, 20b can create variable patterns of ON-state or OFF-state display pixels that correspond to the incoming image data thereto at a given point in time], and as cited in [0059] [Modulated image light, which includes image data imparted into the transiting light by the addressed pixels of the spatial light modulators 350, is combined to traverse a common optical path, including optical axis 335, and pass through imaging optics 400 and onto a display surface 420 (such as a projection screen)],
               [0045, 52, 55] discloses the limitation "image light having a cone angle exceeding an allowable cone angle of acceptance of light of the projection lens" and " to block a portion of the image light that exceed the allowable cone angle of acceptance of light of the projection lens" },

{[0040, 43, 59] noted above} to receive the image light from the addressable image pixels and direct the image light toward a screen, 
                 wherein the aperture stop and the baffle are configured to block a portion of the image light that exceeds the allowable cone angle of acceptance of light of the projection lens. {[0045, 52, 55] discloses the limitation "image light having a cone angle exceeding an allowable cone angle of acceptance of light of the projection lens" and " to block a portion of the image light that exceed the allowable cone angle of acceptance of light of the projection lens" }.


               Regarding claim 3, Silverstein further discloses “The projection system of claim 1, wherein the at least one array of light emitting sources includes RGB LED emitters” as met by [0040] and detailed in [0041, 59]  RGB (red, green, blue) LED sources.     

               Regarding claim 4, Silverstein further discloses “The projection system of claim 3, wherein the at least one array of light emitting sources includes a first panel with red LED emitters, a second panel with green LED emitters, and a third panel with blue LED emitters” as met by [0040] and detailed in [0041, 59]  RGB (red, green, blue) LED sources.

               Regarding claim 6, Silverstein further discloses “The projection system of as met by [0041, 59].    

               Regarding claim 7, Silverstein further discloses “The projection system of claim 6, wherein the one or more optical combiners comprises a plurality of beam-splitters and a mirror positioned between the RGB LED emitters and the projection lens.” as met by [0040] as detailed in [0041, 59]  RGB (red, green, blue) LED sources are combined , Fig 6 (beam splitters (346, 347) and a mirror 320).  


               Regarding claim 8, Silverstein further discloses “The projection system of claim 7, wherein the plurality of beam-splitters and the mirror are configured to combine separate images from the RGB LED emitters to form a single image for being directed toward the screen by the projection lens” as met by [0040] as detailed in [0041, 59]  RGB (red, green, blue) LED sources are combined , Fig 6 (beam splitters (346, 347) and a mirror 320).   


               Regarding claim 9, Silverstein further discloses “The projection system of claim 1, further comprising a refractive relay lens configured to create an intermediate image for being directed by the projection lens toward the screen”, 
                  met by [0068] that discloses an intermediate image created by a relay lens that is a refractive lens as cited [The relay lens 450 images the spatial light modulators 

               Regarding claim 11, Silverstein further discloses “The projection system of claim 1, wherein the projection system does not include a separate modulator”, 
                  as noted in claim 1, the internal modulators for RGB colors used [0040, 41, 59] and the examiner does not find separate modulator, thus it meets the limitation "the projection system does not include a separate modulator".


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of Kurtz et al., hereinafter Kurtz (US 20130107360 A1).
            Regarding claim 2, Silverstein does not explicitly discloses “The projection system of claim 1, wherein the aperture stop and the baffle are configured to be cooled by a cooling system”, but 
                      Kurtz in a similar field of endeavor teaches this limitation,  [0014, 185], Fig 2,  as cited in [0014] [As another example, in digital cinema projection systems, the spatial light modulators are typically cooled with circulating chilled water]; and as cited in [0185] It is also recognized that the lens housing 240, or more directly the lens elements themselves, can be cooled, either passively or actively, using heat sinks, conductive tapes, liquid cooling, passive or forced air, thermal-electric cooling devices, or other techniques, with the goal of reducing the effective thermal load on the lens elements, and thus the induced stress birefringence,    
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Silverstein as taught in Kurtz to provide “wherein the aperture stop and the baffle are configured to be cooled by a cooling system”, for the purpose of  reducing the effective thermal load on the lens elements, and thus the induced stress birefringence, as Kurtz [0185] teaches.


5.	Claim 5 rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of Kurtz et al., hereinafter Kurtz-757 (US 20160033757 A1).
               Regarding claim 5, Silverstein does not explicitly discloses “The projection system of claim 4, wherein the baffle is configured to block light from first panel (Red light), the second panel (Green light), or the third panel (Blue light) and allow light to pass from the other two panels of the first panel, the second panel, or the third panel.”, but 
                      Kurtz-757 in a similar field of endeavor teaches this limitation for one light from one panel (one of RGB color lights) being blocked and the other two color lights are allowed to pass, as cited in  [0058] if a color dependent aperture 310 is used.  For example, as shown in FIG. 8, a color dependent aperture 310, can have light blocking elements 320 placed strategically about the aperture 85 to help enhance OFF-state contrast.  These light blocking elements 320 can include dichroic filters, light absorptive filters (e.g., using dyes or pigments), baffles or opaque areas, or combinations thereof.
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Silverstein as taught in Kurtz-757 to provide “wherein the baffle is configured to block light from the first panel (Red light), the second panel (Green light), or the third panel (Blue light) and allow light to pass from the other two panels of the first panel, the second panel, or the third panel”, for the purpose of  blocking a color dependent aperture 310, that can have light blocking elements 320 placed strategically about the aperture 85 to help enhance OFF-state contrast, as Kurtz [0058] teaches.  


6.	Claim 10 rejected under 35 U.S.C. 103 as being un-patentable over Silverstein et al., hereinafter Silverstein (US 20210168352 A1) in view of Costales (US 20020131170 A1).

               Regarding claim 10, Silverstein disclosed claim 1 and  noted the limitations of "wherein the baffle and the aperture stop are configured to block the image light provided by the at least one array emitting sources", as it was met by [0045] [Positioning the stereo polarization modulator and baffles within the projection system can enable angularly or spatially selective blocking of this stray light.  An aperture stop can provide angular filtering, while a field stop can provide spatial filtering, and other baffles can provide a combination of spatial and angular filtering.],
                    but it did not explicitly disclose "to block at least 15% of the image light", 
                      Costales in a similar field of endeavor teaches the limitation as cited in [0164] FIG. 19 shows the front or axial view of the filter shown in FIG. 18. FIG. 19 shows an aperture stop in a lens system 1601, where the left quadrant 1603 covers greater than approximately one-quarter and typically from about 20% to about 35 % {that is, "at least 15%"} of the aperture stop, and where the right quadrant 1605 covers greater than approximately one quarter and typically from about 20% to about 35% of the aperture stop.   
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Silverstein as taught in Costales to provide “to block at least 15% of the image light”, for the purpose that since the light loss through the system is 37.5% of the original light's intensity.  Clearly light loss of 37.5% of the original light's intensity (less than one f-stop) is a significant improvement over a light loss of 85% or greater of the original light's intensity (two or more f-stops)] as Costales [0164] teaches.

Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422